Citation Nr: 1028804	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  08-23 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a bilateral knee 
disability, and if so, whether the reopened claim should be 
granted.

2.  Entitlement to service connection for asbestosis.

3.  Entitlement to service connection for sarcoidosis, to include 
as due to hazardous chemical exposure in service.

4.  Entitlement to service connection for a left leg disability, 
to include as due to service-connected degenerative disc disease 
(DDD) of the lumbar spine.

5.  Entitlement to service connection for a right leg disability, 
to include as due to service-connected DDD of the lumbar spine.

6.  Entitlement to a disability rating in excess of 30 percent 
for migraine headaches.

7.  Entitlement to a disability rating in excess of 20 percent 
for DDD of the lumbosacral spine.

8.  Entitlement to a disability rating in excess of 10 percent 
for a duodenal ulcer and hiatal hernia.

9.  Entitlement to a disability rating in excess of 10 percent 
for hyperthyroidism.

10.  Entitlement to a rating in excess of 10 percent for 
dysthymic disorder with depressive features.

11.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from July 1972 to July 1976 
and from May 1981 to May 1997.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In connection with this appeal, the Veteran testified at a 
hearing before the undersigned Acting Veterans Law Judge at the 
RO in March 2010.  A transcript of the hearing is associated with 
the claims file. 

The issues of entitlement to service connection for asbestosis, 
entitlement to service connection for sarcoidosis, entitlement to 
service connection for right and left leg disabilities, 
entitlement to service connection for a bilateral knee 
disability, entitlement to a disability rating in excess of 30 
percent for migraine headaches, entitlement to a disability 
rating in excess of 20 percent for DDD of the lumbosacral spine, 
entitlement to a disability rating in excess of 10 percent for a 
duodenal ulcer and hiatal hernia, entitlement to a disability 
rating in excess of 10 percent for hyperthyroidism, entitlement 
to a disability rating in excess of 10 percent for dysthymic 
disorder with depressive features, and of entitlement to a TDIU 
are addressed in the REMAND that follows the order section of 
this decision.


FINDINGS OF FACT

1.  In an unappealed December 1997 rating decision the Veteran's 
claim of entitlement to service connection for bilateral knee 
injuries was denied.  

2.  The evidence associated with the claims file subsequent to 
the December 1997 rating decision relates to an unestablished 
fact necessary to substantiate the claim, is neither cumulative 
nor redundant of evidence already of record, and raises a 
reasonable possibility of substantiating the claim of entitlement 
to service connection for a bilateral knee disability.



CONCLUSION OF LAW

New and material evidence has been received to reopen a claim of 
entitlement to service connection for a bilateral knee 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Analysis

The record reflects that the Veteran originally filed his claim 
of entitlement to service connection for a bilateral knee 
disability in November 1997.  In a December 1997 rating decision, 
the RO denied the Veteran's claim.  Specifically, it was 
determined that the Veteran's claimed bilateral knee disability 
was not well grounded, as there was no evidence showing that he 
had a bilateral knee disability related to his active service.  
The Veteran did not appeal this decision.    

The pertinent evidence of record at the time of the December 1997 
rating decision included the Veteran's service treatment records 
(STRs), which showed complaints of knee pain in August 1985, 
October 1996, and at his separation examination in March 1997.  
Also of record was a January 1997 Mayo Clinic examination report 
which is negative for any indication that the Veteran had a 
bilateral knee disability at that time.
 
The pertinent evidence that has been received since the December 
1997 rating decision includes VA Medical Center treatment records 
from March 2003 through June 2008, showing a diagnosis of mild to 
moderate osteoarthritis of the knees.  Also received since the 
last final decision is the Veteran's March 2010 Board hearing 
testimony in which the Veteran reported that he injured his knees 
and first began to experience knee pain while in active service, 
and that he has continued to have the same symptoms of knee pain 
since his separation from service.      

The Board finds that the post-service medical evidence showing a 
diagnosis of osteoarthritis of the knees and the Veteran's 
statements that he first injured and experienced pain in his 
knees while in service and that he has continued to experience 
pain since his separation from active service meet the 
requirements for new and material evidence under 38 C.F.R. 
§ 3.156(a).  In this regard, the Board notes that this evidence 
directly addresses the reason the claim was originally denied.  
The evidence is not cumulative or redundant of the evidence 
previously of record.  Moreover, the evidence is sufficient to 
raise a reasonable possibility of substantiating the claim.  

Accordingly, reopening of the claim for entitlement to service 
connection for a bilateral knee disability is warranted.



ORDER

New and material evidence having been received, the application 
to reopen the claim of entitlement to service connection for a 
bilateral knee disability is granted.


REMAND

The Board finds that additional development is required before 
the Veteran's claims may be decided.

With regard to the Veteran's claims of entitlement to service 
connection for asbestosis and sarcoidosis, a review of the STRs 
shows that in October 1991 the Veteran was given an "Asbestos 
Exposure Questionnaire."  When asked if he had been exposed to 
asbestos in the course of his naval duties, the Veteran checked 
"yes."  Additionally, in September 1987 the Veteran was given a 
chest X-ray.  At that time, the Veteran was found to have 
calcification in the hilar structures consistent with old, healed 
granulomatous disease.  

At his March 2010 Board hearing, the Veteran reported that he was 
exposed to asbestos while serving at Naval Air Station (NAS) 
Lemoore in California.  According to the Veteran, while he was 
working on the night shift he was assigned to sleep during the 
day in a barracks where workers were removing asbestos.  The 
Veteran reported that for the entire two weeks he was assigned to 
the barracks, he would breathe in the asbestos dust while he was 
sleeping.  A review of the Veteran's service personnel records 
(SPRs) shows that he was in fact stationed at NAS Lemoore from 
May 1986 until February 1990.  

At this time, the Board concedes that the Veteran was exposed to 
asbestos while in active service.  In this regard, the Veteran 
has been found credible with regard to his testimony regarding 
his asbestos exposure.  Additionally, such asbestos exposure was 
reported while the Veteran was still in active service.  

At his March 2010 Board hearing, the Veteran reported that he was 
also exposed to other hazardous chemicals, in addition to 
asbestos, during the course of his naval duties.  The Veteran 
listed his chemical exposure to jet fuel, oil, hydraulic fluid, 
methyl ethyle ketone, trichloroethylene, and beryllium.

A review of the Veteran's post-service medical records shows 
diagnoses of sarcoidosis and chronic obstructive pulmonary 
disease (COPD).  There is no indication that the Veteran's 
treating physicians have linked either of these conditions to his 
service, to include his chemical exposure.  However, as he 
reported at his March 2010 Board hearing, the Veteran had been 
told that the September 1987 X-ray report showing calcifications 
in the lungs could have been the beginning of his sarcoidosis.  
He also reported that he had been told that asbestos and other 
chemical exposure is thought to be a cause of sarcoidosis. 

The Board has conducted research into the causes of sarcoidosis.  
According to the United States Department of Health and Human 
Services National Heart, Lung, and Blood Institute, the exact 
cause of sarcoidosis is not known, and it is thought that more 
than one factor may have a role in causing the disease.  However, 
it was noted that some researchers believe that sarcoidosis 
develops when a person's immune system responds to a trigger, 
such as bacteria, viruses, dust, or chemicals. 

In light of the Veteran's chemical exposure in service, the 
September 1987 chest X-ray in service revealing the Veteran to 
have calcifications in his lungs, the post-service medical 
records showing him to have both sarcoidosis and COPD, and the 
information regarding chemical exposure being a possible cause of 
sarcoidosis, the Board finds that the Veteran should be afforded 
a VA examination to determine the nature and etiology of any 
current pulmonary disorder, to include sarcoidosis and 
asbestosis.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4);  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the Veteran's claims of entitlement to service 
connection for right and left leg disabilities, the Board first 
draws attention to the fact that the Veteran is service-connected 
for DDD of the lumbosacral spine.  Additionally, a review of the 
Veterans STRs shows that in November 1993 the Veteran was 
afforded a magnetic resonance imaging scan (MRI) of his lumbar 
spine.  The documentation at that time reflected the Veteran's 
history of numbness and leg pain while sitting, both as result of 
his back disability.  At his March 2010 Board hearing, the 
Veteran reported that he still experienced numbness and leg pain 
which sometimes caused him to fall because he could not feel his 
legs.

The Board notes that service connection may be granted for 
disability which is proximately due to or the result of service-
connected disability.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).

In light of the Veteran's documented complaints of numbness and 
leg pain as a result of his back disability in service and the 
Veteran's current complaints of leg pain and numbness, the Board 
finds that he should be afforded a VA examination to determine 
the nature and etiology of any currently present right or left 
leg disability, to include whether any such disability was caused 
or chronically worsened by the service-connected DDD of the 
lumbosacral spine.  

With regard to the Veteran's bilateral knee osteoarthritis, as 
noted above, the Veteran was seen for complaints of knee pain 
while in service in August 1985, October 1996.  He also reported 
knee pain at his separation examination in March 1997.  
Additionally, at his March 2010 Board hearing, the Veteran 
reported that he has continued to experience the same knee pain 
since his separation from active service.  Additionally, he 
reported that the pain has gotten progressively worse over time.  

The Board notes that the Veteran is competent to report his 
symptoms, including pain, and that they have continued since 
service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board has found 
the Veteran to be credible. 

In light of the Veteran's complaints of knee pain in service, his 
statements of continued knee pain since his separation from 
active service, and the post-service medical evidence showing 
that he has been diagnosed with bilateral knee osteoarthritis, 
the Board finds that he should be afforded a VA examination to 
determine the nature and etiology of any current bilateral knee 
disability, to include osteoarthritis.  

The Board notes that the Veteran was last afforded VA 
examinations for his various service-connected disabilities in 
December 2006.  With regard to his migraine headaches, at his 
March 2010 Board hearing, he reported that he almost always had a 
headache and that he experienced an incapacitating headache 
approximately 2-4 times a month.  On some occasions, lasting up 
to two weeks, he was unable to leave his home due to the severity 
of his headaches.

With regard to his DDD of the lumbosacral spine, the Veteran 
reported that he could stand for no longer than approximately 10 
minutes because of his back pain.  He also reported increased 
muscle spasms in his back which felt like a stabbing pain, and 
endorsed an additional decrease in his range of motion.  He also 
complained of pain radiating into his legs.  

With regard to his duodenal ulcer and hiatal hernia, the Veteran 
reported that his diet is fairly restricted because of his ulcer 
and that he had recently been prescribed a stronger medication to 
help combat his ulcer symptoms.  

With regard to his dysthymic disorder with depressive features, 
the Veteran reported that he had been experiencing increased 
difficulty being in crowds, increased irritability and mood 
swings, suicidal thoughts, increased isolation, lack of energy 
and motivation, heart problems, and weight gain. 

With regard to his hyperthyroidism, the Veteran reported that he 
was having increased memory problems due to his hyperthyroidism, 
that his medication kept being increased, and that it had caused 
his testosterone levels to drop, which in turn affected his sex 
drive.

These various symptoms described by the Veteran at his March 2010 
hearing tend to indicate that his service-connected disabilities 
may have increased in severity since his last VA examinations.  
Therefore, the Board finds that the Veteran should be afforded 
new VA examinations to determine the current level of severity of 
all impairment resulting from his migraine headaches, DDD of the 
lumbosacral spine, duodenal ulcer and hiatal hernia, dysthymic 
disorder with depressive features, and hyperthyroidism.  

The Board notes that currently, the Veteran does not meet the 
schedular requirements to be granted entitlement to TDIU.  
However, as there are several service connection claims, in 
addition to increased rating claims, currently on appeal, the 
Veteran's claim of entitlement to a TDIU is inextricably 
intertwined with the other issues on appeal and so, cannot be 
adjudicated at this time.    Therefore, the Board finds that the 
Veteran's other claims on appeal should be adjudicated and then 
his claim of entitlement to TDIU should be readjudicated if it is 
not rendered moot.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Finally, the Veteran is seen at the VA Medical Center for 
treatment of several disabilities.  Additionally, at his March 
2010 Board hearing, he reported that he had seen several private 
physicians for treatment as well.  The Board finds that these 
records should be obtained before a decision is rendered in this 
case.

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified, but not 
provided by the Veteran, to include VA 
Medical Center treatment records and 
private medical records reported at the 
March 2010 Board hearing.  If it is unable 
to obtain any such evidence, it should so 
inform the Veteran and his representative 
and request them to submit the outstanding 
evidence.

2.	Then, the Veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present pulmonary disorder, to include 
sarcoidosis.  The claims files must be 
made available to and reviewed by the 
examiner.  Any indicated studies should be 
performed.

Based on the examination results and the 
review of the claims files, the examiner 
should provide an opinion with respect to 
any currently present pulmonary disorder, 
to specifically include sarcoidosis and 
asbestosis, as to whether there is a 50 
percent or better probability that the 
disorder is etiologically related to the 
Veteran's active service, to include his 
chemical and asbestos exposure in service.

The supporting rationale for all opinions 
expressed must be provided.

3.	The Veteran should also be afforded a VA 
examination by a physician with the 
appropriate expertise to determine the 
nature and etiology of any currently 
present right and left leg disabilities.  
The claims files must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.

Based on the examination results and the 
review of the claims files, the examiner 
should provide an opinion with respect to 
any currently present leg disability as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to the Veteran's 
active service, or was caused or 
chronically worsened by the Veteran's 
service-connected DDD of the lumbosacral 
spine.

The supporting rationale for all opinions 
expressed must be provided.

4.	The Veteran should also be afforded a VA 
examination by a physician with the 
appropriate expertise to determine the 
nature and etiology of the Veteran's 
bilateral knee disorders.  The claims 
files must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.

Based on the examination results and the 
review of the claims files, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that any bilateral knee 
disorder is etiologically related to the 
Veteran's active service, to include his 
complaints of knee pain in service.

If not deemed to be caused by service, the 
examiner should also express whether it is 
at least as likely as not that any current 
knee disorders were caused or chronically 
worsened by the Veteran's service-
connected DDD of the lumbosacral spine.

The supporting rationale for all opinions 
expressed must be provided.

5.	The Veteran should be afforded a VA 
examination(s) by an examiner(s) with 
appropriate expertise to determine the 
nature and extent of all impairment due to 
the Veteran's service-connected migraine 
headaches, DDD of the lumbosacral spine, 
duodenal ulcer and hiatal hernia, 
dysthymic disorder with depressive 
features, and hyperthyroidism.  The claims 
files must be made available to and 
reviewed by the examiner(s).  The RO 
should ensure that the examiner(s) 
provides all information required for 
rating purposes.

Based on the examination results and the 
review of the claims files, the 
examiner(s) should provide an assessment 
of the effects of the Veteran's service-
connected migraine headaches, DDD of the 
lumbosacral spine, duodenal ulcer and 
hiatal hernia, dysthymic disorder with 
depressive features, and hyperthyroidism 
on the Veteran's employability, to include 
whether it is at least as likely as not 
that any service-connected disability, 
alone or in combination with other 
service-connected disabilities, is 
sufficient  to render the Veteran 
unemployable.

The supporting rationale for all opinions 
expressed must also be provided.

6.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

7.	Upon completion of the above, the RO or 
the AMC should readjudicate the Veteran's 
claims on appeal, to include his claim for 
TDIU if it has not been rendered moot, 
based on a de novo review of the record.  
If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be furnished to the Veteran and his 
representative and they should be afforded 
the requisite opportunity to respond.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


